NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-10201

                Plaintiff-Appellee,             D.C. No. 4:18-cr-00143-RCC

 v.
                                                MEMORANDUM*
LUIS CARLOS SAAVEDRA-
BUSTAMANTE,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Raner C. Collins, District Judge, Presiding

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      Luis Carlos Saavedra-Bustamante appeals from the district court’s judgment

and challenges the 15-month sentence imposed following his guilty-plea

conviction for reentry of a removed alien, in violation of 8 U.S.C. § 1326. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Saavedra-Bustamante contends that the district court procedurally erred by

considering impermissible factors, and by failing to give adequate reasons for

denying his request for a fast-track departure. We review for plain error, see

United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and

conclude that there is none. The district court properly considered information

about Saavedra-Busamante’s criminal history, including his prior lenient sentences

and prior arrests, all of which was contained in the uncontested Presentence

Report, and was explicitly adopted by Saavedra-Bustamante in his sentencing

papers. See United States v. Ameline, 409 F.3d 1073, 1085 (9th Cir. 2005) (en

banc) (A district court “may rely on undisputed statements in the PSR at

sentencing.”). Moreover, the court’s reasons for denying the fast-track departure

are apparent from the record, see United States v. Carty, 520 F.3d 984, 992 (9th

Cir. 2008) (en banc), and the court adequately explained its reasons for the within-

Guidelines sentence, see id.

      To the extent Saavedra-Bustamante contends that the government was

required to offer him a fast-track plea agreement because he pled guilty quickly, or

to explain why it did not offer him such a plea agreement, he provides no support

for his argument.

      AFFIRMED.




                                         2                                     18-10201